Title: To Thomas Jefferson from John Reed, 25 August 1804
From: Reed, John
To: Jefferson, Thomas


               
                  Honourable and Much respected Sir,
                  Union College Schenectady (S.N.Y.)Augt. 25th. 1804.
               
               In beginning my letter to you I hesitate—Not because I know not what to say—but by reason of the delicacy of the subject on which I am about to write—As a citizen of the U.S.A. having become acquainted, by history and private information, with your character, as a patron and friend, I give myself leave to hope I shall give no offence by humbly addressing you on a subject highly interesting to myself only.—I will then inform you I am a young man who has been striving against the oppressions of poverty and using every honest mean in my power to obtain an education.—I came from the neighbourhood of Newport (R.I.) two years since with a Mr. Benjamin Allen, who is now a proffessor in this Institution and by whose assistance I have surmounted many difficulties. I have now finished my education, save six months—But, Alas! respected Sir, my circumstances are such, (the property which I obtained by industry before I came to College being expended) that I do not know how I can hope to support myself during that time except by the benefaction of some kind patron. Though the small sum of 30 or 40 pounds would be sufficient with my usial industry and economy to answer my wants til I could get into business, yet I have to lament the want of a much smaller sum, even the postage of my letter.
               I feel deeply sensible of the novelty, of the delicacy and almost impropriety of addressing your worth and greatness on a subject of so little general importance; and more especially so, when I consider my distant situation from you and my entire unacquaintance with you. But in turning my thoughts on the world I can see no one in whom I have better leave to hope. I look up to you Sir, as one of the Fathers of my Country and as one on whom its interest, this moment, materially depends—being thus impresed I hope Sir, you will pardon this my presumption.—
               The possibility of a deception on my part will naturly arise in your mind.—As a testimony of my character therefore, I inclose to you a letter from Mr. Bourse of N.P. mentioning a call to the ministry provided I would accept it. A call to the Ministry I cannot accept agreeable to my feelings, at least til I have compleated a regular course of study—At a proper time perhaps it would be agreeable; but  not think of leaving College til I have finished my education, except on account of pecuniary wants.—I at first resolved to forward you some testimonials of my character and situation from friends in this City, but have thought best to let no one, not even my most intimate friends, become acquainted with my writing—Stil should you desire further testimony of any kind I will immediately forward it—
               And worthy Sir, should this petition be deemed assuming, or should you deem my conduct in this particular illjudged, I must beg you to let my communication to be buried in oblivion—But on the contrary, should it be regarded by your Goodness, proper acknowledgements and expressions of gratitude shall be rendered by your devoted and 
               Most humble Servant
               
                  
                     John Reed
                  
               
            